 



FOURTH AMENDMENT TO
AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

THIS FOURTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
"Amendment"), is made May 30, 2012, by and among, AR CAPITAL, LLC, a Delaware
limited liability company, formerly known as American Realty Capital II, LLC,
("Buyer") and THE PARTIES IDENTIFIED ON SCHEDULE "A" of the Agreement as
hereinafter defined (individually a "Seller" collectively, the "Sellers").

 

WHEREAS, Buyer and Sellers entered into that certain Agreement for Purchase and
Sale of Real Property, with an Effective Date of February 8, 2012, as amended by
that certain First Amendment to Agreement for Purchase and Sale of Real Property
dated as of February 28, 2012 as further amended by that certain Second
Amendment to Agreement for Purchase and Sale of Real Property dated as of March
12, 2012 and as further amended by that certain Third Amendment to Agreement for
Purchase and Sale of Real Property dated as of May 11, 2012 (collectively the
"Agreement") , with regard to the Property, more particularly described in the
Agreement. Buyer and Seller wish to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:

 

1.Closing. Notwithstanding anything in the Agreement to the contrary nor any
other agreements or understandings to the contrary between Buyer and Seller, the
Closing shall occur on May 31, 2012.

 

2.Miscellaneous. Except as expressly modified hereby, the terms of the Agreement
as previously amended, shall remain in full force and effect as written. Any
capitalized term used in this Agreement and not otherwise defined herein, shall
have the meaning ascribed to such term in the Agreement. This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which, when taken together shall constitute on agreement.

 

Signatures appear on following pages.



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.





 

 

  SELLER:       THE PARTIES IDENTIFIED ON SCHEDULE "A"       By: DAVENPORT
EXCHANGE, L.L.C., a Delaware limited liability company      

By: INLAND PRIVATE CAPITAL CORPORATION, a Delaware corporation, its sole member,
as Attorney in Fact under written power or attorney which signs on their behalf

 

      By:  /s/ Rahul Sehgal     Name: Rahul Sehgal     Title: Senior Vice
President

 

 

 

  BUYER      

AR CAPITAL, LLC,

a Delaware limited liability company

      By:  /s/ Edward M. Weil, Jr.     Name: Edward M. Weil, Jr.     Title:
President

 



 

 

 

